KALODNER, District Judge.
This is an action for an injunction brought by the Administrator of the Office of Price Administration under Sec. 205(a) of the Emergency Price Control Act of 1942, 50 U.S.C.A.Appendix, § 925(a). The plaintiff seeks to enjoin acts and practices of the defendants constituting violations of Sec. 4(a) of said Act, of General Order No. 50, “Filing of Prices by Restaurants and Similar Establishments” (8 FR 4808), as amended, and Restaurant Maximum Price Regulation No. 2-1, “Food and Drink Sold for Immediate Consumption” (8 FR 10436), as amended, and any other Regulation issued by the Office of Price Administration, pursuant to the Act, establishing maximum prices for food and drink sold for immediate consumption.
The parties have stipulated that this action may be submitted for Final Decree upon the pleadings and oral evidence of the parties and their witnesses at the hearing held July 26, 1944.
The evidence has clearly established the violations complained of by the plaintiff as set forth in plaintiff’s Requests for Findings of Fact.
I find the facts as stated in plaintiff’s Requests for Findings of Fact. I state the conclusions of law as stated in the plaintiff’s Requests for Conclusions of Law.
An injunction may issue.